DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in the specification, each one of para [0013]- [0017], begins with the phrase “The blast furnace according to either 1, 2 or 5”, it is not clear what this numbers signify, it is therefore suggested that the specification be amended to clarify what each of these numbers represents (for example embodiments?). Appropriate correction is required.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities: 
In claim 5, lines 11-14, it is suggested to replace “selecting, on a basis of a distribution of the descent speeds in the circumferential direction 25of the blast furnace, at least one of the plurality of tuyeres suitable for eliminating the distribution, and adjusting the blowing amount of at least one of hot blast or pulverized coal at the at least one tuyere selected” with -- selecting, on a basis of a distribution of the descent speeds in the circumferential direction of the blast furnace, at least one of the plurality of tuyeres and adjusting the blowing amount of at least one of hot blast or pulverized coal coming therefrom to eliminating the distribution--. Appropriate correction is required.
In claim 6, lines 4-8, it is suggested to replace indicative of a descent speed 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph, as being indefinite for failing to particularly point out and distinctly 
claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the distance" and "the surface" in line 13.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation "the distribution" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the distribution" in line 13.  There is insufficient 

Claims 4 and 5 recites the limitation “at least one of the plurality of tuyeres suitable for eliminating the distribution" in lines 11-12 and 12-13 respectively. In particular, it is unclear what “tuyeres suitable” means since the specification gives no clear direction as to whether the tuyere(s) selected is suitable by virtue of its circumferential position or orientation or just the number of tuyeres selected. The claims are therefore rendered indefinite since the metes and bounds are unascertainable.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Schenck et al. (US Patent No. 4, 463,437) in view of Applicant’s Admitted Prior Art 
(AAPA, Applicant’s specification pages 1-2) and Esau (US Patent No. 4,747,062).
	Regarding claims 1 and 4, Schenck et al. teaches a blast furnace (10, see column 3, lines 30-40) apparatus and operating method comprising: rotating a chute (13, see figure 1 and column 3, lines 30-48) configured to charge a raw material (14, see figure 1 and column 3, lines 39-50) into a blast furnace from a blast furnace top (see figure 1 and column 3, lines 30-60).
Schenck et al. also teaches a blast furnace and an operating method in which 

	Schenck et al. does not particularly teach a blowing amount controller configured to control a blowing amount of at least one of the hot blast or the pulverized coal in each 
Because a better control of the burden distribution would also be desirable in the blast furnace and the operating method of Schenck et al., motivation to include a blowing amount controller as taught by AAPA in the blast furnace assembly of Schenck et al. would be a modification obvious to one of ordinary skill in the art at the time the invention was made.
	Schenck et al. in view of AAPA fails to teach a level or profile measurement device that comprises a radio wave distance meter. Eventhough Esau does not particularly teach a blast furnace and it’s operating process of charging a burden material, however Esau, teaches that a radio wave distance meter is known in the art to be used as a material or a liquid level or profile detector in a container (see Esau, column 2, lines 22-29). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus and the operating method of Schenck et al. in view of AAPA to use a level or profile measurement device that comprises a radio wave distance meter as exemplified by Esau; wherein doing so would amount to a mere substitution of one known level or profile measurement device for another within an analogous art that would work in the apparatus and the operating method of Schenck et al. in view of AAPA with a reasonable expectation of success. 

         Regarding claim 2, Schenck et al. in view of AAPA and Esau teaches a blast furnace apparatus in which the profile measurement device further comprises an arithmetic unit (reads on the IDPS computer with fast input/output, real-time clock and arithmetic capability processor, see Schenck et al.  figure 1, column 4, lines 56-65, column 5, lines 15-30 and column 8, lines 21-44) configured to calculate a descent speed (see AAPA, Applicant’s specification page 1, para [0005]) of the burden over an entire circumference of the blast furnace on a basis of surface profiles of the burden (see Schenck et al., figure 1 and AAPA, Applicant’s specification pages 1-2).            Regarding claim 3, Schenck et al. in view of AAPA and Esau teaches a blast furnace apparatus in which the blowing amount controller is configured to adjust the blowing amount of at least one of the hot blast or pulverized coal on a basis of the descent speed of the burden (see AAPA, Applicant’s specification pages 1-2).              Regarding claim 5, Schenck et al. in view of AAPA and Esau teaches a blast furnace apparatus and operating method that comprises charging ore and coke from the rotating chute (13, see Schenck et al.  figure 1 and column 3, lines 30-48, also see AAPA, Applicant’s specification pages 1-2)  into the blast furnace, and blowing hot blast and pulverized coal into the blast furnace from each of the plurality of tuyeres (see AAPA, Applicant’s specification pages 1-2); deriving by the profile measurement device (see , AAPA, Applicant’s specification pages 1-2, see Schenck et al., column 3, line 49-column 4, line 33, column 8, lines 5-32,  and figure 1  and also see Esau, column 2, lines 22-29) surface profiles of the burden in the blast furnace in the circumferential direction; and in a case where variation in the surface profiles derived is beyond a .

Allowable Subject Matter
8.	Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter: Schenck et al. in view of AAPA and Esau differs from the instant claim by failing to teach and/or adequately suggest a blast furnace operation method such that when the distribution of the descent speeds in the circumferential direction of the blast furnace has a circumferential position indicative of a descent speed having a deviation of 10% or more from an average descent speed in the circumferential direction, selecting at least one of the plurality of tuyeres and adjusting the blowing amount of at least one of hot blast or pulverized coal coming therefrom  for suppressing the deviation.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. Wiklund et al. (US 4,339,664), Matsui et al. (US 4,197,495) and 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733